Cockrill, C. J. ¥e cannot regard the evidence adduced to establish a resulting trust in the lands in dispute as sufficient for that purpose. In order that parol evidence may have the effect of converting an 'absolute deed into a trust for the benefit of a stranger, it must be of such clearness and certainty of purpose as to leave no well founded doubt upon the subject. Robinson v. Robinson, 45 Ark., 481; Crittenden v. Woodruff, 11 ib., 82; Perry on Trusts, secs. 137-9. There is but little positive testimony to the point in the record of this case. The appellant relies upon inferences drawn from the declarations and conduct of his two grandfathers, one of whom was the grantor in the deed which he claims should inure to his benefit, and the other was the administrator of his father’s estate when the deed was executed. The testimony goes back to periods eighteen years and more before the suit was instituted. The deed was executed to the appellant’s mother by her deceased husband’s father, in 1860, and the claim now is, that the consideration paid for the conveyance emanated from the estate of her deceased husband, whose only heir is the appellant. The facts are that the lands belonged to J. B. Crow, the appellant’s grandfather. His son, Travis Crow, the appellant’s father, resided upon them with his family by permission of the elder Crow. Travis Crow’s chief estate consisted of one slave — an evidence of his father’s bounty. In 1861 he enlisted in the army, leaving his wife in charge of the land and slave. The war was flagrant and the slave became disobedient. The husband’s family and his wife’s father thought it best to sell him. The wife agreed to it, and with her sanction, J. B. Crow and her father sold him for $1800, and J. B. Crow received the payment in Confederate money, the only currency then in circulation. Travis Crow was afterwards wounded in battle and died without returning home. When the war closed his widow’s father, Barnett, administered upon his estate. It appears that he and J. B. Crow had some negotiations about a settlement of the amount received upon the sale of the negro, and in 1866 Crow paid Barnett $500 in United States currency, which he accounted for to the probate court as collected for Travis Crow’s estate, on account of the sale of the slave. The theory of the appellant is, that it was agreed between Crow and the administrator that the latter should receive the land in question in payment of the balance due on the slave transaction, but that the deed was executed to the widow. No attempt is made to explain why the deed was so executed. 1. Trust: How es-ta b lished by parol evidence. The widow remarried, inherited lands from her father, and in her lifetime made an equitable division of all she had, between her son, the appellant, and her husband, the appellee, executing deeds to each. The land in suit fell to the husband’s lot. It had continued the home of the family, and the mother died there in 1883. Soon afterwards this suit was brought by her son against his stepfather, to have the deed executed in 1866 declared a conveyance made as in trust for his benefit. J. B. Crow and Barnett were both dead when the suit was brought, and there was no witness offered to the settlement between them, or to the negotiation for the purchase of the land. It may be conceded that if the fact were established, that the administrator settled a subsisting claim due to the estate by taking lands 'in payment, and causing the conveyance to be made to his daughter, that a trust would attach to the lands in favor of the heir, which equity would enforce against her or the appellee, who is a mere volunteer. Atkinson v. Ward, 47 Ark., 533; Hill, Fontaine Co. v. Coolidge, 33 Ark., 621. 2. Declarations o f vendor after parting with the title, not a dmissible But the only evidence tending to show that the lands were conveyed by Crow in satisfaction of a claim due to Travis Crow’s estate, was the understanding or general impression to that effect of some of the Crow family. They had heard the two old men discuss the question many times. The precise nature of the declarations made by them about the matter, or when made is not certain from the evidence. But even a positive declaration about the title to the land, the consideration paid for it, or the purpose of the conveyance made by the grantor after he had parted with the title, could not be heard to control the terms of his deed. Richardson v. Taylor, 45 Ark., 472; Robinson v. Robinson, ib., supra. While Barnett’s subsequent admissions, though not a part of the res gestae, would be competent in a suit to charge him as administrator, it is difficult to see how they could affect the title to lands in which he never had an interest. An admission by Mrs. Crow, made in the presence of the plaintiff and defendant, to the effect that the only consideration paid for the lands came from her husband’s estate, was testified to by the plaintiff, and was competent evidence to prove the issue; but the defendant, with equal positiveness, denied that the admission was made, and their oaths neutralized each other. It is indeed doubtful, from all the testimony, whether J. B. Crow can be regarded in any other light than the mere custodian of the Confederate money received for the slave. He did not sell the negro as his own, and it is not proved that he converted the proceeds of the sale to his own use. He acted in the matter for his son, with the sanction of his son’s wife, when the emergency of war had thrown upon her, in her husband’s absence, the necessity of action to guard his interest and her own safety. The emergency warranted the action she took, and J. B. Crow, in aiding her under the circumstances, was not legally bound to make good the Confederate money which the issue of the war had rendered valueless. In making the subsequent settlement with the administrator there is nothing to show that he acted from a sense of legal obligation. The parties in interest were his son’s widow and two children. The money paid to the administrator was received by the children, and Crow’s whole actiori may be referred to his desire, or his moral obligation, to provide a home for the' widow, and some means of support for his fatherless grandchildren. To say the least of it, the preponderance of the testimony is not in favor of the trust the appellant seeks to establish, and the decree is affirmed.